                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,            :
                                      :        No. 3:15-cr-140 (VLB)
       V.                             :
                                      :
 ALEXANDER BERGEN                     :         April 6, 2020
     Defendant.                       :
                                      :

      Ruling and Order Granting Motion to Update Clerk’s Records [Dkt. 63]

WHEREAS, on September 17, 2019, the Court ordered that all future restitution

payments due to Henry Scozzafava in this case are payable to the Estate of Henry

Scozzafava [Dkt. 54]; AND




WHEREAS on November 5, 2019, the Connecticut Probate Court has assigned all

future restitution benefits in the matter of USA v. Alexander Bergen due to the

Estate of Henry Scozzafava to the minor child S.J.S., in the care of Eliza Peterson

as the guardian for her minor child [Dkt. 63-2 (Ex: Assignment of Future Interest)];

AND




WHEREAS on January 30, 2020, the Connecticut Probate Court has appointed Eliza

Peterson to be the guardian for the financial estate of the minor child S.J.S. [Dkt.

63-1 (Ex: Appointment of Guardian of a Minor)]; AND
WHEREAS Eliza Peterson has opened a restrictive guardianship account for S.J.S.

[Dt. 63-1];




THEREFORE




IT IS HEREBY ORDERED that:

The Clerk of the Court shall update the Court’s records such that all future

restitution payments due to Henry Scozzafava are made payable to Eliza Peterson,

guardian of S.J.S., 124 Coal Pit Hill Road, Unit 18, Danbury, Connecticut 06810.



       It is so ordered.

                            ____________/s/_____________
                               Honorable Vanessa L. Bryant
                               United States District Judge
                               District of Connecticut


   Dated at Hartford, Connecticut: April 6, 2020
